DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 4/7/21.  Claims 1-4 and 6-7 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thurner (US 6,308,766, previously cited) in view of Morikawa (EP 2394759 A1, previously cited), Gauermann (US 2010/0276107, previously cited), and Negishi (JP 2013-035019 A).
Regarding claim 1, Thurner teaches a vacuum die casting method, comprising:
coupling a first die and a second die to each other (fig 1, dies 12);
closing a molten metal pouring hole (opening 18), which is formed in a sleeve (filling chamber 16), using an injection plunger (piston 24) operated in the sleeve (col 3 lines 19-29, inlet opening 18 is closed off by the piston 24), which is formed on a lower side of the die (fig 1, formed in lower side of die 12);
performing vacuum decompression in a cavity (cavity 14) formed between the fixed die and the movable die (fig 1) using a vacuum decompression device (vacuum pump 30) connected to a vent (vacuum suction pipe 28), which is provided on upper portions of the die (fig 1, vacuum suction pipe 28 provided at upper portion of die, col 3 lines 35-52, evacuation via vacuum suction pipe);
supplying oxygen in the cavity (col 3 lines 60-65, oxygen is introduced into the mold cavity) using an oxygen supply device (oxygen source 38) after completing the performing the of the vacuum decompression (col 3 lines 60-65, after pre-evacuating); and
supplying a molten metal to the cavity through the molten metal pouring hole (fig 3, col 4 lines 8-15, after inlet has been opened, molten metal is poured into the filling chamber).
Thurner is quiet as to one of the dies being fixed and the other die movable and the oxygen supply device being connected to the chill vent blocks.
Morikawa teaches a die casting device including a fixed die B1, a movable die B2, and a valve type gas venting device 1 that communicates with the cavity C (paragraph [0014], fig 1). Gas in the cavity 
It would have been obvious to one of ordinary skill in the art to form one of the dies of Thurner to be fixed, and the other die to be movable, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).
It would have been obvious to one of ordinary skill in the art to connect the oxygen source of Thurner to the vent, as Morikawa teaches the arrangement of a gas source connected to the vent so as to flow the gas into the cavity and further through the sleeve and released to the outside through the molten metal supplying inlet (paragraph [0017]), and that the rearrangement of parts would not have modified the operation of the device, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  MPEP 2144.04(VI)(C).
The combination of Thurner as modified by Morikawa is quiet to the vent being formed as chill vent blocks.
Gauermann teaches a venting unit for a die casting device and a gas suction device for extracting gas from the mold cavity by suction, the venting unit comprising a flow labyrinth (paragraph [0001]).  Venting units of this kind, which can be used for extracting gas from the mold cavity and in the flow labyrinth, are also referred to as chill block systems (paragraph [0005]).

The combination of Thurner as modified by Morikawa and Gauermann teaches wherein the supplying of the oxygen in the cavity includes performing a primary oxygen supply until the pressure in the cavity reaches 1200 mbar or more (Thurner, col 2 lines 25-30, pressure above atmospheric pressure, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005), MPEP 2144.05(I)).
The combination further teaches the supplying of the molten metal to the cavity is performed after the primary oxygen supply is completed (Thurner, col 4 lines 8-11, molten metal poured into filling chamber); and the supplying of the oxygen in the cavity further includes performing a secondary oxygen supply (col 4 lines 8-13, continuation of oxygen flow during the filling process construed as a secondary oxygen supply) after the supplying of the molten metal to the cavity is started.
The combination is quiet to the secondary oxygen supply supplies oxygen of 15% to 40% compared to the primary oxygen supply.
Negishi teaches a PF die casting device for filling oxygen after depressurizing the inside of a mold cavity (paragraph [0001]).  When filling up the oxygen, the oxygen is supplied by increasing the flow rate at first, and the flow rate of oxygen is lessened after passing a designated period, and that when the molten metal is injected, supply of oxygen is stopped (abstract).  The die casting device control unit receives a signal that causes molten metal to be injected into the sleeve 4 through port 6, and at that time, a small flow rate of oxygen continues to be supplied from the oxygen nozzle through the oxygen 
In view of the teachings of Negishi, it would have been obvious to one of ordinary skill in the art to use less oxygen in the second oxygen supply, such as in an amount of 15 to 40% of the primary supply, so as to reduce wasteful consumption of oxygen and ensuring safety (paragraph [0019]).  Note that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II)(A).

Regarding claim 2, the combination teaches wherein the vacuum decompression device is connected to the chill vent blocks through a vacuum decompression line (Morikawa, fig 1, vacuum tank 31 connected to vent through paths 4 and 3), and wherein the oxygen supply device (fig 1, gas source 21) is connected to the chill vent blocks through the vacuum decompression line (path 4) and an oxygen supply line (path 2).

Regarding claim 3, the combination teaches wherein, in the performing of the vacuum decompression, a vacuum decompression valve (Morikawa, solenoid 32), which is provided on the vacuum decompression line (fig 1, path 4 and 3), is controlled to be opened following a signal indicating the molten metal pouring hole is closed (Thurner, evacuating after the inlet opening is closed off by the piston (col 3 lines 25-35)).

Regarding claim 4, the combination teaches wherein the performing of the vacuum decompression is performed until a pressure in the cavity reaches 200 mmHg or less (Thurner, less than 100 mbar, col 3 lines 40-52).

Regarding claim 6, the combination teaches wherein the molten metal is molten aluminum (Thurner, abstract, aluminum or aluminum alloy).

Regarding claim 7, the combination teaches proceeding with an injection by operating the injection plunger after the supplying of the molten metal to the cavity (Thurner, col 4 lines 20-30, piston rod with the piston is moved forward and the molten metal is injected); and
completing the secondary oxygen supply at a time point when the injection plunger passes the molten metal pouring hole during the injection (Thurner, col 4 lines 15-25, as oxygen can no longer enter via the inlet opening, the feed of oxygen is stopped, Negishi, abstract, when molten metal is injected into the cavity, supply of oxygen is stopped).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 1 as amended further includes performing a secondary oxygen supply to supply oxygen of 15% to 40% compared to the primary oxygen supply after the supplying of the molten metal to the cavity is started.
Applicant notes that the Office action equates the claimed secondary oxygen supply to the continued flow of oxygen in Thurner.  Applicant argues that Thurner fails to teach or suggest any specific quantity of oxygen supplied during the secondary oxygen supply or the importance or lack thereof as to such a quantity.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II)(A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749.  The examiner can normally be reached on 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735